Case 1:18-cv-03301-WJM-STV Document 23 Filed 07/02/19 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-3301-WJM-STV

  NELSON MWANGI NJOROOGE,

          Petitioner,

  v.

  WILLIAM BARR, Attorney General of the United States,
  KEVIN MCALEENAN, Acting Secretary of the U.S. Department of Homeland Security,
  RONALD VITIELLO, Director of U.S. Immigration and Customs Enforcement,
  JEFFREY D. LYNCH, Denver Field Office Director for Enforcement and Removal
  Operations, U.S. Immigration and Customs Enforcement, and
  JOHNNY CHOATE, Warden, Denver Contract Detention Facility,

          Respondents.


                                      FINAL JUDGMENT


          In accordance with the orders filed during the pendency of this case, and

  pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

          Pursuant to the Order of Dismissal [ECF 22] entered by United States District

  Judge William J. Martínez on July 2, 2019, and incorporated herein by reference as if

  fully set forth, it is

          ORDERED that the Application for a Writ of Habeas Corpus Pursuant to 28

  U.S.C. § 2241 [ECF 5] and the Amended Petition for a Writ of Habeas Corpus Pursuant

  to 28 U.S.C. § 2241 [ECF 6] are denied and this action is dismissed without prejudice. It

  is further
Case 1:18-cv-03301-WJM-STV Document 23 Filed 07/02/19 USDC Colorado Page 2 of 2




        ORDERED that final judgment is hereby entered in favor of Respondents William

  Barr, Kevin McAleenan, Ronald Vitiello, Jeffrey D. Lynch and Johnny Choate and

  against Petitioner Nelson Mwangi Njoroge. It is further

        ORDERED that leave to proceed in forma pauperis on appeal is denied.

        DATED at Denver, Colorado this 20th day of July, 2019.

                                                 FOR THE COURT:

                                                 JEFFREY P. COLWELL, CLERK

                                                 By: s/Anna Frank
                                                 Anna Frank, Deputy Clerk
